[Cite as State ex rel. Scherach v. Lorain Cty. Bd. of Elections, 123 Ohio St. 3d 245, 2009-Ohio-
5349.]




                 THE STATE EX REL. SCHERACH v. LORAIN COUNTY
                              BOARD OF ELECTIONS ET AL.
          [Cite as State ex rel. Scherach v. Lorain Cty. Bd. of Elections,
                        123 Ohio St. 3d 245, 2009-Ohio-5349.]
Elections — Certification to fill vacancy in municipal office — Quasi-judicial
        hearing by county board of elections not required — R.C. 3513.31(I) and
        3501.39 — Writ of prohibition denied.
   (No. 2009-1685 — Submitted October 5, 2009 — Decided October 8, 2009.)
                                      IN PROHIBITION.
                                  __________________
        Per Curiam.
        {¶ 1} This is an expedited election action for a writ of prohibition to
prevent a board of elections and its members from placing on the November 3,
2009 general election ballot the name of a person as a candidate to fill the
unexpired term of a city law director who had resigned. Because the board of
elections did not exercise quasi-judicial authority in certifying the name to the
election ballot, we deny the writ.
                                            Facts
                          Vacancy and Selection of Candidate
        {¶ 2} Mark R. Provenza was elected law director of the city of Lorain,
Ohio, and served in that office beginning in January 2000. Provenza was last
elected to serve a term of office as law director from January 1, 2008, to
December 31, 2011. On March 31, 2009, however, Provenza resigned.
        {¶ 3} On April 30, 2009, the Central Committee of the Lorain County
Democratic Party held a meeting at which it appointed intervening respondent,
Patrick D. Riley, pursuant to R.C. 733.31, to the office of law director until a
                            SUPREME COURT OF OHIO




successor was elected and qualified by law. The committee’s appointment of
Riley and his acceptance of the appointment were documented on Secretary of
State Form No. 291, which was entitled “Certification by Party Central
Committee to Fill a Vacancy in County Office or City Office.” Riley took office
as interim law director on May 4, and the completed form was delivered to the
board of elections and subsequently time-stamped on June 3.
       {¶ 4} At the April 30 meeting, the Lorain County Democratic Party
Central Committee also appointed Riley as its candidate for the election to fill
Provenza’s unexpired term of office as city law director. The chairperson and the
secretary of the committee signed Secretary of State Form No. 289, which is
prescribed by the secretary of state for the certification of the selection of a
candidate to fill a vacancy in a party nomination pursuant to R.C. 3513.31. Riley
signed the portion of the form for his acceptance of the nomination, and the
director of respondent Lorain County Board of Elections notarized the completed
form. Both completed forms were then given to the director, who placed them in
a manila file folder and accepted them in his official capacity on behalf of the
board of elections.
       {¶ 5} The director of the board of elections brought the folder containing
the forms to the board of elections the next day, and he initially placed the folder
on his desk, where another board employee saw them and confirmed that the
forms had been properly completed. The director took the file with the completed
forms and placed them on the desk of a board employee to continue processing
them. The completed Form No. 291 was further processed by the board’s
sending a copy to the secretary of state on May 5 and the board’s time-stamping it
on June 3. The completed Form No. 289, however, was subsequently determined
to be missing from the board records. Neither the original nor a copy of the form
has been located. The board of elections has no set protocol to time-stamp the




                                         2
                               January Term, 2009




forms containing party nominations for vacancies, and the majority of these
documents have not been time-stamped in the past.
        {¶ 6} On August 17, 2009, the Central Committee of the Lorain County
Republican Party selected relator, Michael J. Scherach, as its candidate for city
law director. The committee’s Form No. 289 certifying its selection of Scherach
as its nominee for law director and noting his acceptance of the nomination was
filed with the board of elections before 4:00 p.m. on August 19.
                   August 27, 2009 Board of Elections Meeting
        {¶ 7} The board of elections scheduled a meeting for August 27 to
certify candidates for the November 3, 2009 general election. The board of
elections issued a press release before the meeting in which it noted that it may
exercise its discretion at the meeting “to conduct a hearing, take statements and or
accept legal authority regarding the certification of Patrick D. Riley to the ballot
as the Democratic candidate for Lorain City Law Director.”
        {¶ 8} At its August 27 meeting, the board heard testimony from several
witnesses concerning the matter, and Scherach and Riley or their counsel
questioned witnesses. The board’s counsel noted, however, that the proceeding
was not comparable to a trial. Scherach submitted a memorandum in which he
claimed that the board of elections should not certify Riley to the ballot as the
Democratic Party candidate for Lorain law director, because there was no
“conclusive evidence” of the committee’s certification of Riley as its nominee.
Riley submitted a memorandum supporting his certification as a candidate for law
director.
        {¶ 9} At the conclusion of the meeting, the board of elections certified
Riley to the November 3 general election ballot as a candidate for city law
director.
                                      Protest




                                         3
                              SUPREME COURT OF OHIO




          {¶ 10} On August 31, Scherach filed a written protest with the board of
elections contesting the board’s certification of Riley as a candidate for law
director. Scherach claimed that the purported committee certification of Riley as
a candidate and Riley’s acceptance of the nomination did not comply with R.C.
3513.31(I) because the form did not exist. Scherach requested a hearing on his
protest pursuant to R.C. 3501.38 and 3501.39 and submitted a memorandum in
support of his protest.
          {¶ 11} At a special board meeting on September 8, the board of elections
voted to file the protest but to take no action on it. At the meeting, the board’s
counsel stated his opinion that a protest proceeding was not available and that
even if it were, Scherach lacked standing.
                                  Prohibition Case
          {¶ 12} On September 18, Scherach filed this expedited election action for
a writ of prohibition to prevent respondents, the Lorain County Board of Elections
and its members, from placing Riley’s name on the November 3 general election
ballot as a party candidate for Lorain law director. The board and its members
filed an answer, Riley intervened as an additional respondent, and the parties filed
evidence and briefs pursuant to S.Ct.Prac.R. X(9). We grant Scherach’s motion
to amend his complaint.
          {¶ 13} This cause is now before the court for our consideration of the
merits.
                                   Legal Analysis
                          Prohibition: Quasi-Judicial Power
          {¶ 14} To be entitled to the requested writ of prohibition, Scherach must
first establish that the board of elections and its members are about to exercise or
have exercised judicial or quasi-judicial power. State ex rel. Parrott v. Brunner,
117 Ohio St. 3d 175, 2008-Ohio-813, 882 N.E.2d 908, ¶ 6. Not being judges, the
board and its members have not exercised judicial power. Id. at ¶ 7.




                                          4
                               January Term, 2009




       {¶ 15} We have defined quasi-judicial authority as “ ‘the power to hear
and determine controversies between the public and individuals that require a
hearing resembling a judicial trial.’ (Emphasis added.)” State ex rel. Upper
Arlington v. Franklin Cty. Bd. of Elections, 119 Ohio St. 3d 478, 2008-Ohio-5093,
895 N.E.2d 177, ¶ 16, quoting State ex rel. Wright v. Ohio Bur. of Motor Vehicles
(1999), 87 Ohio St. 3d 184, 186, 718 N.E.2d 908; see also State ex rel. Baldzicki v.
Cuyahoga Cty. Bd. of Elections (2000), 90 Ohio St. 3d 238, 242, 736 N.E.2d 893.
       {¶ 16} Scherach claimed in his memorandum supporting his protest that a
hearing resembling a judicial trial was required upon his protest by R.C. 3501.39,
which provides:
       {¶ 17} “(A) The secretary of state or a board of elections shall accept any
petition described in section 3501.38 of the Revised Code unless one of the
following occurs:
       {¶ 18} “* * *
       {¶ 19} “(2) A written protest against the petition or candidacy, naming
specific objections, is filed, a hearing is held, and a determination is made by the
election officials with whom the protest is filed that the petition violates any
requirement established by law.” (Emphasis added.)
       {¶ 20} R.C. 3501.39(A)(2), however, applies solely to petitions described
by R.C. 3501.38, which in turn refers to “[a]ll declarations of candidacy,
nominating petitions, or other petitions presented to or filed with * * * a board of
elections * * * for the purpose of becoming a candidate for any nomination or
office.” By contrast, this case involves a person whose candidacy originated not
by declaration of candidacy or nominating or other petition but by certification of
a selection by an appropriate committee of a political party to fill the unexpired
term of a person who had resigned. See R.C. 3513.31(I). The main cases cited by
Scherach are inapposite because they involved persons filing declarations of
candidacy or candidacy petitions. Cf. State ex rel. Wellington v. Mahoning Cty.



                                         5
                             SUPREME COURT OF OHIO




Bd. of Elections, 120 Ohio St. 3d 198, 2008-Ohio-5510, 897 N.E.2d 641, ¶ 10
(write-in candidate for sheriff at primary election), citing State ex rel. Reese v.
Cuyahoga Cty. Bd. of Elections, 115 Ohio St. 3d 126, 2007-Ohio-4588, 873
N.E.2d 1251, ¶ 17 (independent candidate for municipal court judge).
       {¶ 21} If the General Assembly had intended that the certification of a
candidate for election to fill a vacancy caused by death or resignation under R.C.
3513.31(I) be by a declaration of candidacy or a nominating petition for purposes
of being subject to a protest under R.C. 3501.39(A)(2), it would have done so by
appropriate language, as it has in certain other circumstances. See, e.g., R.C.
3513.253 (nominations of candidates for township officers to be by petition) and
R.C. 3513.254 (nominations of candidates for boards of education to be by
petition). The General Assembly did not do so.
       {¶ 22} Therefore, there is no requirement under R.C. 3501.39(A)(2) for
the board of elections to conduct a quasi-judicial hearing on the issue of whether
Riley was properly certified under R.C. 3513.31(I). The fact that Scherach filed a
protest does not alter this conclusion. “When no statute or other pertinent law
requires the board of elections to conduct a hearing resembling a judicial trial, the
board does not exercise quasi-judicial authority regardless of whether protests
have been filed.” (Emphasis sic.) State ex rel. Wright v. Cuyahoga Cty. Bd. of
Elections, 120 Ohio St. 3d 92, 2008-Ohio-5553, 896 N.E.2d 706, ¶ 8.
       {¶ 23} Moreover, the mere fact that the board of elections actually held a
hearing resembling a judicial trial before certifying Riley’s name as a candidate
for city law director does not warrant a different conclusion. The dispositive fact
is that no statute or other law required the board to do so. See State ex rel.
Janosek v. Cuyahoga Support Enforcement Agency, 123 Ohio St. 3d 126, 2009-
Ohio-4692, 914 N.E.2d 404, ¶ 1 (“Because no statute or other pertinent law
required the agency to conduct a hearing resembling a judicial trial when it issued
its notice to withhold income for spousal support, the agency did not exercise the




                                         6
                                January Term, 2009




judicial or quasi-judicial authority required for appellants to be entitled to the
requested extraordinary relief in prohibition” [emphasis sic]).
       {¶ 24} Therefore, the board of elections did not exercise judicial or quasi-
judicial authority in certifying Riley’s name as a candidate for Lorain Law
Director on the November 3 general election ballot.
                                    Conclusion
       {¶ 25} Therefore, because Scherach has not established his entitlement to
the requested extraordinary relief in prohibition, we deny the writ. Because this
ground disposes of Scherach’s prohibition claim, we need not address the
remaining requirements or claims. See Wright, 120 Ohio St. 3d 92, 2008-Ohio-
5553, 896 N.E.2d 706, ¶ 13. We note that the unavailability of the extraordinary
writ of prohibition did not leave Scherach without a remedy. He could have
raised his claim in a common pleas court action for a prohibitory injunction.
                                                                       Writ denied.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Michael J. Scherach, pro se.
       Dennis P. Will, Lorain County Prosecuting Attorney, and Gerald A. Innes,
Assistant Prosecuting Attorney, for respondents.
       Jeffries, Kube, Forrest & Monteleone Co., L.P.A., and David A. Forrest,
for intervening respondent.
                              ______________________




                                            7